Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karczmer (US Patent 4795432) in view of Chen (US Patent 5752936).
Regarding Claim 1, Karczmer teaches a syringe device comprising: a barrel (5), a compressible portion (33) connected to a first end of the barrel, a positioning board (9) located between the barrel (5) and the compressible portion (33), the positioning board having a hole defined therethrough (13), a seat (walls of recess 11) formed to an underside of the positioning board and having a recess (11) and multiple guide grooves which communicate with the recess (11 seems to have grooves), a projection extending radially outward from outside of the positioning board (See Fig 9, 51 and 53 which are levers that are pivotably attached to 9); a hold part (25) connected to a distal end of the compressible portion and having a penetrating face (27), a flange (66) respectively extending diametrically from the hold part, the flange having a hook which is detachably hooked to the projection of the3 positioning board (Fig 9; hooked 61 and 65 held by levers 51 and 53 which are attached to positioning board 9), and a needle (3) connected to the positioning board and communicating with the recess (11), a tip of the needle 
Karczmer does not teach two flanges respectively extending diametrically from the hold part.
Chen teaches (Fig 5) an injection device with a plurality flanges (256; 251 is the hook portion on each part 256).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the peripheral flange of Karczmer with the plurality of hook flanges as taught by Chen. Doing so would provide some flexibility to each hook flange (Chen Col 2 lines 41-44). One of ordinary skill in the art would know that there needs to be a degree of resiliency or flexibility in order for the protrusions of Karczmer to hook onto the flange. Modifying Karczmer with the plurality of flanges as taught by Chen would provide this flexibility which will help the user hook the protrusions onto the flange. 
Regarding Claim 5, the combination of Karczmer and Chen teaches all limitations mentioned above. Karczmer further teaches the syringe device wherein the barrel (5) receives medicine therein.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karczmer (US Patent 4795432) in view of Chen (US Patent 5752936) as applied to claim 1 above, and further in view of Fitzgibbons (US Patent Pub. 20030009135) .
Regarding Claim 3, the combination of Karczmer and Chen teaches all limitations mentioned above. Karczmer does not disclose any specifics of the barrel that is attached to the needle, and thus does not teach the syringe device wherein the barrel is a bellow tube. Karczmer does however teach that the barrel may be attached by a luer lock connection (Col 3 lines 52-55).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrel of Karczmer with the barrel that is a bellow tube as taught by Fitzgibbons. Doing so would be beneficial as the user would not need to maintain alignment of a plunger with respect to the syringe housing, the barrel would be able to collapse easily (Fitzgibbons [0041]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karczmer (US Patent 4795432) in view of Chen (US Patent 5752936) as applied to claim 1 above, and further in view of Reisenburg (US Patent Pub. 20160008544).
Regarding Claim 4, the combination of Karczmer and Chen teach all limitations mentioned above. The combination does not teach the syringe device wherein the compressible portion is cone shaped. 
Reisenburg teaches (Fig 21) a device with a cone shaped bellows portion (Fig 21; 1070). 
The compressible portion of Karczmer is a cylindrical shroud which functions like a bellows. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressible portion of Karczmer to be a cone shaped as taught by Reisenburg. Doing so would be a simple design choice, which will not have any differences in how the overall device functions. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunmire (US 2888924) teaches a hypodermic syringe with a compressible portion which houses the needle. 
D’Antonio (WO 9534333) teaches an injection device with a compressible portion, a bellows barrel with a protrusion, and a needle which is located within the compressible portion. 
Cornett (US 411656) teaches a compressible syringe device, where the compressible portion is made by a bellow structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783